William Morris v Ezra Baldwin

IN THE SUPREME COURT OF MICHIGAN. OF THE TERM OF SEPTEMBER 1824.
Before me, the undersigned, one of the Commissioners of Bail of the County aforesaid, personally appeared Jeremiah G. Brainerd, who being duly sworn deposeth and saith, that he was one of the Jurors in the trial of the above entituled case, at the present term of the Court aforesaid, and that in the consideration of the facts, connected with the case & proved before the Jury, the jurors agreed unanimously, that they were satisfied of the payment of the sum of Eighty dollars, by the defendant to Elijah Root, and that the Jurors were not perfectly satisfied of the further payment of fifty three dollars by said defendant to said Root, as was charged in defendants defence; and that they, the jurors, therefore determined under the circumstances, to leave that point to the Court, under the impression that the Court would allow such part of the said sum of fifty three dollars as to the Judges thereof might seem correct & proper to be allowed.
J. G. Brainard
Sworn to & Subscribed on the 14th Octr 1824